The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2015

                                     No. 04-14-00603-CR

                                  Chad William BALLARD,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-03-10907-CR
                     The Honorable Camile G. Dubose, Judge Presiding

                                        ORDER
        This appeal was originally scheduled for formal submission and oral argument on
September 9, 2015. On September 8, 2015, appellant filed a motion to reschedule oral argument.
The motion is GRANTED. The above cause has been rescheduled for formal submission and
oral argument before this Court on Wednesday, October 21, 2015, at 10:00 AM, before a panel
consisting of Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason
Pulliam.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this notice.

      The Court provides a guest WiFi network for parties arguing before the Court. The
password to access the network is available at the Clerk’s Office on the day of argument.

                                            PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court
                                          MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                  Chad William BALLARD,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-03-10907-CR
                     The Honorable Camile G. Dubose, Judge Presiding

                                        ORDER
        This appeal was originally scheduled for formal submission and oral argument on
September 9, 2015. On September 8, 2015, appellant filed a motion to reschedule oral argument.
The motion is GRANTED. The above cause has been rescheduled for formal submission and
oral argument before this Court on Wednesday, October 21, 2015, at 10:00 AM, before a panel
consisting of Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason
Pulliam.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this notice.

      The Court provides a guest WiFi network for parties arguing before the Court. The
password to access the network is available at the Clerk’s Office on the day of argument.



                                            PER CURIAM
ATTESTED TO: /s/Keith E. Hottle
             Keith E. Hottle
             Clerk of Court




ENTERED THIS 10TH DAY OF SEPTEMBER, 2015.